Andrews, Judge.
In Vlahos v. Sentry Ins. Co., 203 Ga. App. 540 (417 SE2d 180) (1992), we affirmed the trial court’s grant of summary judgment to Sentry Insurance Company. The Supreme Court granted certiorari and reversed our decision in Vlahos v. Sentry Ins. Co., 262 Ga. 737 (426 SE2d 350) (1993). Accordingly, our decision in this case is vacated and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Pope, C. J., McMurray, P. J., Birdsong, P. J., Beasley, P. J., Cooper, Blackburn and Smith, JJ., concur. Johnson, J., not participating.